DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I, claims 17-28, in the reply filed on Jan. 31, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden.  This argument is unpersuasive because it does not include any articulated reason as to why there would not be a serious search burden, and further because there would be a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 29-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Jan. 31, 2022.



Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19 and 22-24 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 5,514,752 (herein “Gutweiler”).
As to claims 17 and 22-24: Gutweiler describes a polymer composition (see Examples 7-9 at col. 5, ll. 25-37 and the supporting description of Examples 1-6 at col. 4, l. 25 to col. 5, l. 22; and also as tabulated in the Table in col. 5-6) comprising about 81 wt% of a polypropylene block copolymer (see col. 5, ll. 26-27) corresponding to the presently recited construction polymer; about 9 wt% of a rubber formulation comprising a propylene-ethylene copolymer, corresponding to the presently recited alloying copolymer; and 10 wt% of a polyvinyl butyral (see col. 4, ll. 28-31). The polyvinyl butyral thus makes up about 53 wt% of the combination of the polyvinyl butyral and the propylene-ethylene copolymer, and the propylene-ethylene copolymer makes up about 47 wt% of the combination of the polyvinyl butyral and the propylene-ethylene copolymer.
Gutweiler does not specifically disclose that the polyvinyl butyral functions as a plasticizer. Because Gutweiler’s polypropylene and polyvinyl butyral are the same types are polymers as are presently disclosed, there is a reasonable basis to conclude that Gutweiler’s polyvinyl butyral functions as a plasticizer for the polypropylene for the same reasons as in the present invention.
As to claim 18: Gutweiler does not disclose whether the polyvinyl butyral is recycled or virgin (not recycled). Because Gutweiler’s polyvinyl butyral must be either recycled or not recycled, Gutweiler’s polyvinyl butyral falls within the scope of the present claim notwithstanding the reference’s silence as to its origin.
As to claim 19: The present claim recites an open-ended group of polymers (via the transitional phrase “comprising”) which thus does not meaningfully limit the scope of the alloying copolymers. Gutweiler’s propylene-ethylene copolymer, corresponding to the presently recited alloying copolymer, falls within the scope of the presently recited open-ended group.



Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Gutweiler.
The discussion set forth regarding Gutweiler with respect to base claim 1 is incorporated here by reference. As set forth above, Gutweiler describes a composition according to base claim 1. Gutweiler further discloses (see col. 3, ll. 24-31) that the compositions may further comprise various additives such as stabilizers and others. Gutweiler does not specifically disclose an embodiment of a composition comprising such additives.
In light of Gutweiler’s disclosure of additives, one of ordinary skill in the art would have been motivated to use additives such as stabilizers to make the cited compositions of Gutweiler’s examples. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included additives such as stabilizers in Gutweiler’s compositions.



Claims 17-19 and 21-28 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent No. 6,506,835 B1 (herein “Hofmann”).
As to claims 17-19 and 22-25: Hofmann describes a composition comprising polyvinyl chloride (corresponding to the presently recited construction polymer), an ethylene-based copolymer as a compatibilizer (corresponding to the presently recited alloying copolymer), and polyvinyl butyral (see the abstract). The PVB may be virgin or recycled (see col. 2, ll. 25-29). Hofmann describes various ethylene-based copolymers (see col. 2, l. 66 to col. 3, l. 66), and ethylene/alkyl acrylate/carbon monoxide modified with succinic anhydride is a preferred polymer (see col. 3, ll. 58-61). The ethylene copolymer functions as a solid plasticizer (see col. 2, l. 66 to col. 1, l. 1).
The proportions of PVC and PVB can vary widely in the composition, e.g. in a range of 5 to 95 wt% of each relative to 100 wt% of the combination of them (see col. 4, l. 66 to col. 5, l. 3). The amount of functionalized ethylene polymer as a compatibilizer is within the range of about 1 to 50 wt% based on total combined weight of the final blend (see col. 5, ll. 3-8).
These ranges of amounts overlap the presently recited ranges of amounts. Hofmann does not specifically disclose an embodiment of a composition including amounts of the respective polymers that fall within the presently recited ranges.
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. One of ordinary skill in the art would have been motivated by Hofmann’s disclosure to make any of the compositions within the scope of Hofmann, including using any amounts of the polymers within Hofmann’s ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used any amount of the polymers within the ranges disclosed by Hofmann, including those amounts which overlap the presently recited ranges.
As to claim 26: Hofmann does not disclose whether the PVC is recycled or virgin (not recycled). Because Hofmann’s PVC must be either recycled or not recycled, Hofmann’s PVC falls within the scope of the present claim notwithstanding the reference’s silence as to its origin.
As to claims 27-28: Hofmann further discloses that the compositions may include various additives (see col. 4, ll. 20-29) such as stabilizers (see col. 4, l. 22-23) and others.

Allowable Subject Matter

Claims 20-21 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764